Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00504-CR

                                     Cristian JAIMES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the Criminal District Court 4, Tarrant County, Texas
                                Trial Court No. 1255122D
                      The Honorable Michael Thomas, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s counsel is GRANTED, and the judgment of the trial court is AFFIRMED.

       SIGNED April 10, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice